McKENNAN, Circuit Judge.
If the Union Pacific E. E. Co. do not enter an appearance in this case, I think it is a proper one for the appointment of a receiver. I will let this motion stand over for one week to give the defendants an opportunity to have the appearance of the railroad company entered, and if not done by that time a motion for a receiver may be made without further argument.
(The week having expired and the Union Pacific E. E. Co. having declined to appear, a decree was made appointing a receiver of all the franchise and property of the Credit Mobilier with power to sue, etc., and ordering the Credit Mobilier, its officers and directors, to at once deliver to said receiver all their property including the $2,000,000 note, the receiver to 'file a bond with sureties for the faithful performance of his duties. The order to be subject to the right of any one in interest to be heard upon being made a party to except and ask for a modification of the decree.)
[For subsequent proceedings, see Hazard v. Credit Mobilier, 38 Fed. 195.]